Citation Nr: 9917352	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic 
demyelinating polyneuropathy.  

2.  Entitlement to an increased disability evaluation for 
multiple joint rheumatoid arthritis, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  In March and June 1990, the Montgomery, Alabama, 
Regional Office (RO), in pertinent part, denied service 
connection for demyelinating polyneuropathy.  In March 1991, 
the Board of Veterans' Appeals (Board) denied an increased 
evaluation for the veteran's service-connected multiple joint 
rheumatoid arthritis.  In its decision, the Board observed 
that the veteran had raised the issue of entitlement to 
service connection for peripheral polyneuropathy during the 
course of appeal and the RO had addressed the issue.  The 
Board concluded that the RO had not properly developed the 
issue for appellate review and referred it to the RO for 
further action.  

In June 1995, the RO again denied service connection for 
demyelinating polyneuropathy.  In July 1995, the veteran 
submitted a notice of disagreement with the denial of service 
connection.  In October 1997, the RO issued a supplement 
statement of the case to the veteran and his accredited 
representative which addressed the issue of service 
connection for demyelinating polyneuropathy.  In December 
1997, the veteran submitted a substantive appeal from the 
denial of service connection.  In February 1998, the RO 
increased the evaluation for multiple joint rheumatoid 
arthritis from 10 to 20 percent disabling.  In April 1998, 
the veteran submitted a notice of disagreement with the RO's 
February 1998 rating decision.  In August 1998, the RO issued 
a supplement statement of the case to the veteran and his 
accredited representative which addressed the issue of the 
veteran's entitlement to an evaluation in excess of 20 
percent for multiple joint rheumatoid arthritis.  In August 
1998, the veteran submitted a substantive appeal from the 
assignment of a 20 percent evaluation for multiple joint 
rheumatoid arthritis.  In October 1998, the Board remanded 
the veteran's claims to the RO in order to afford the veteran 
a hearing before a Member of the Board.  In April 1999, the 
requested hearing was conducted before the undersigned Member 
of the Board.  The veteran has been represented throughout 
this appeal by the American Legion.  



FINDINGS OF FACT

1.  Chronic demyelinating polyneuropathy was not shown during 
active service or for decades following service separation.     

2.  There is no competent evidence tending to show that the 
veteran's current chronic demyelinating polyneuropathy 
originated in service or was caused by a service-related 
disability.    

3.  The veteran's claim of entitlement to service connection 
for chronic demyelinating polyneuropathy is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic demyelinating 
polyneuropathy.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  Generally, a 
"well-grounded" claim is one which is plausible.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that, in order for a claim for service connection to 
be well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for multiple joint rheumatoid arthritis.  

The veteran's service medical records make no reference to 
demyelinating polyneuropathy.  A December 1943 Army treatment 
record notes that the veteran exhibited idiopathic residual 
paresis around the right side of his mouth.  At his November 
1945 physical examination for service separation, the 
veteran's "neurological diagnosis" was "normal."  

An October 1978 VA treatment record notes that the veteran 
complained of posterior head and neck pain which radiated 
down the left arm.  On examination, the veteran exhibited a 
positive Tinel's sign over the ulnar nerve and mild decreased 
sensation to touch in the left hand.  An impression of 
'[ruleout] cervical radiculopathy" was advanced.  VA 
electrodiagnostic studies dated in January 1979 reveal 
findings consistent with sensorimotor polyneuropathy 
affecting the upper extremities and bilateral ulnar nerve 
compression neuropathy at the elbows.  A February 1979 VA 
treatment record conveys that electrophysiological testing 
showed sensorimotor polyneuropathy affecting the upper 
extremities; ulnar nerve compression neuropathy at the 
elbows; and C7-8 radiculopathy.  

A July 1980 VA treatment record relates that the veteran 
exhibited upper extremity sensorimotor polyneuropathy; ulnar 
nerve compression neuropathy at the elbows; and C7-8 
radiculopathy.  The VA physician commented that "all [the 
diagnoses were] prob[ably secondary] to cervical 
spondylosis."  A June 1981 VA hospital summary indicates 
that the veteran exhibited sensory motor ulnar neuropathy 
documented by "ENT and nerve conduction velocities."  
Treating VA medical personnel observed that the neuropathy 
was "not considered benign."  The veteran was diagnosed 
with ulnar nerve compression neuropathy.  VA 
electromyographic and nerve conduction studies dated in 
September 1988 reflect findings suggestive of severe 
peripheral neuropathy.  

A September 1989 VA treatment record states that the veteran 
had a history of progressive neuropathy since 1978.  An 
impression of progressive neuropathy was advanced.  VA 
hospital summaries dated in October 1989 note that the 
veteran reported experiencing finger numbness in 
approximately 1978 following a coronary artery bypass graft 
procedure.  During his hospitalization, he underwent nerve 
biopsy.  The veteran was diagnosed with chronic diffuse 
demyelinating sensory motor polyneuropathy.  A November 1989 
VA treatment record states that the veteran presented a 
history of paresthesias of the arms and the legs since the 
late 1970's.  

In a November 1989 written statement, the veteran advanced 
that "if I have peripheral neuropathy, I feel certain that 
it has been caused by my arthritic condition and should be 
service connected."  At a January 1990 VA examination for 
compensation purposes, the veteran reported that: he 
initially "developed a weakness" in approximately 1960 or 
1961; was followed for a diagnosis of arthritis for the 
subsequent twenty years; and developed a progressive weakness 
which traveled up the upper and lower extremities in 
approximately 1989.  An impression of demyelinating 
polyneuropathy was advanced.  The VA examiner commented that:

It is difficult to distinguish whether 
this is a past Guillain-Barre versus a 
chronic relapsing inflammatory 
neuropathy.  ...  It is quite possible that 
the patient did suffer from 
Guillain-Barre 2 years ago and has 
residual from this, but he seems to 
indicate that he has progressively gotten 
weaker recently which would be more 
consistent with the diagnosis of chronic 
relapsing inflammatory polyneuropathy, 
idiopathic cause.  The patient relates 
some weakness back to the 1960's.  I 
think that it would be atypical for a 
demyelinating neuropathy to have only 
progressed to this point over 20 years.  

In an April 1990 written statement, the veteran advanced that 
"chronic sensory neuropathy [was] caused by my 
service-connected degenerative arthritis."  At a November 
1990 hearing before a VA hearing officer, the veteran 
testified that he had experienced the same upper and lower 
extremity symptoms since 1945.  He stated that he had been 
told by VA physicians that he had neuropathy and did not have 
rheumatoid arthritis.  The physicians explained to him that 
the initial diagnosis of rheumatoid arthritis was incorrect.  
The diagnosis of neuropathy was not made at that time due to 
the medical limitations of the era.  

A February 1995 VA hospital summary conveys that the veteran 
related that his sensory complaints were initially manifested 
in the late 1970's.  The veteran was diagnosed with chronic 
inflammatory demyelinating polyneuropathy.  In an April 1995 
written statement, the veteran advanced that he had chronic 
inflammatory neuropathy which was "directly related to my 
inflammatory arthritis that I am now service-connected for."  

A February 1996 VA hospital summary reports that the veteran 
was treated for a chronic inflammatory demyelinating 
polyneuropathy exacerbation.  The treating VA physician 
commented that the veteran's chronic inflammatory 
demyelinating polyneuropathy "likely began in 1948" and 
"was diagnosed in 1980."  A March 1997 VA hospital summary 
states that the veteran was diagnosed with a chronic 
idiopathic demyelinating polyneuropathy exacerbation.  

In his December 1997 substantive appeal, the veteran advanced 
that "I feel the demyelinating polyneuropathy could be 
caused by the medication I'm taking for my service-connected 
condition."  At the April 1999 hearing before the 
undersigned Member of the Board, the veteran testified that 
he was initially diagnosed with demyelinating polyneuropathy 
in 1989.  He stated that he had manifested the same symptoms 
since 1945.  The veteran recalled that he had been seen by a 
specialist from John Hopkins University on the VA's request.  
The physician told the veteran 


that he did not know the cause of his demyelinating 
neuropathy and did not state that it was etiologically 
related to rheumatoid arthritis.  The veteran believed that 
the earlier diagnosis of rheumatoid arthritis was incorrect 
and should be construed as the onset of his current 
demyelinating polyneuropathy.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts on appeal that service connection is 
warranted for chronic demyelinating polyneuropathy as he was 
misdiagnosed with rheumatoid arthritis and his 
service-connected rheumatoid arthritis should be 
recharacterized as chronic demyelinating polyneuropathy or, 
in the alternative, his chronic demyelinating polyneuropathy 
was incurred secondary to his service-connected rheumatoid 
arthritis and/or the medicine prescribed for that disorder.  
The veteran's service medical records do not refer to 
demyelinating polyneuropathy.  The disorder was first 
clinically manifested in 1978, some thirty-three years after 
service separation.  Treating VA physicians have variously 
commented that the veteran's chronic demyelinating 
polyneuropathy "likely began in 1948;" would be atypical if 
it had been manifested in the early 1960's given its state of 
progression; may be related to Guillain-Barre syndrome 
incurred in approximately 1988; and is idiopathic in nature.  
No physician or other medical professional has advanced that 
the claimed disorder became manifest during active service or 
within a year of service separation or secondary to 
rheumatoid arthritis.  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  While finding that a lay person is 
competent to testify as to events within the scope of his own 
senses, the Court has held that lay assertions as to medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  
They are not competent to state that the veteran's 
service-connected rheumatoid arthritis represented the onset 
of his demyelinating polyneuropathy and/or the disability is 
etiologically related to rheumatoid arthritis or the 
medication prescribed for the treatment of that disorder.  

Therefore, the Board finds that the record contains no 
competent evidence establishing that the veteran's chronic 
demyelinating polyneuropathy originated during active 
service; was manifested to a compensable degree within one 
year of service separation; or was incurred secondary to a 
service-connected disability.  In the absence of such 
evidence, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
claim is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  




ORDER

Service connection for chronic demyelinating polyneuropathy 
is denied.  


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 20 percent for rheumatoid arthritis.  
During the April 1999 hearing before the undersigned Member 
of the Board, the veteran acknowledged that he had been told 
by treating and examining physicians that he did not have 
rheumatoid arthritis.  He testified further that he received 
ongoing treatment from Bruce Russell, M.D.  Clinical 
documentation of such treatment has not been incorporated 
into the record.  

The RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  The RO may not have considered the 
applicability of 38 C.F.R. § 4.40 (1998) to the veteran's 
claim for an increased evaluation for rheumatoid arthritis.  
Accordingly, this case is REMANDED for the following action:


1.  The RO should make the necessary 
arrangements in order to obtain all the 
medical records of the treatment provided 
to the veteran by Bruce Russell, M.D.  
All correspondence, records or responses 
received should be associated with the 
claims folder.  If the records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain them.  38 C.F.R. § 3.159 (1998).  
All the records obtained should be made 
part of the claims folder.

2.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
examination limited to determine the 
current extent and severity of his 
service-connected multiple joint 
rheumatoid arthritis.  The entire claims 
folder, a copy of this remand, and a copy 
of all the applicable rating criteria 
must be made available to, and reviewed 
by the examiner before the examination.  
All diagnostic tests and studies deemed 
necessary by the examiner to include x-
rays should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of any 
testing before completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present and the 
examiner should provide complete 
rationale for all conclusions reached.  
Where applicable, and if the veteran is 
found to have a multiple joints affected 
by his service-connected rheumatoid 
arthritis, all ranges of motion of the 
affected joints should be reported in 
degrees, and the examiner should describe 
what the normal range of motion for the 
affected parts would be. The examiner 
should describe any limitation of motion, 
instability, weakness, lack of normal 
endurance, functional loss due to pain, 
pain on use, weakened movement, excess 
fatigability, and incoordination. The 
examiner should further describe any 
functional limitation resulting from the 
rheumatoid arthritis that is due to pain, 
including whether the limitation is 
accompanied by loss of motion.  Attention 
should be given to the presence swelling, 
muscle spasm, ankylosis, crepitus, 
deformity or other associated impairment.  
In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should specifically address the 
functional impairment caused by the 
veteran's disability in correlation with 
the applicable criteria set forth in the 
VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998).  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); See 38 
C.F.R. § 4.40 (1998); Arnesen v. Brown, 
8 Vet.App. 432 (1995) and Littke v. 
Derwinski, 1 Vet.App. 90 (1990).         

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1998);  See also Stegall 
v. West,  11 Vet.App. 268 (1998). 

4.  After completion of the above, the RO 
should then readjudicate the issue of 
entitlement to an increased rating for 
the veteran's rheumatoid arthritis of 
multiple joints, with application of all 
appropriate diagnostic codes, and with 
consideration of all additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  
In evaluating any degree of disability of 
any joint affected by rheumatoid 
arthritis, the RO must consider the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1998) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326, 330 (1991) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).   The RO should 
further consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

5.   While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issues.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky 
v. West, No. 98-2267 (U.S. Vet. App. May 
4, 1999).  The veteran is further advised 
that he should assist the RO, to the 
extent possible, in the development of 
his claim, and that failure to cooperate 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If the decision as to the claim of entitlement to an 
increased disability evaluation for multiple joint rheumatoid 
arthritis is not granted to the full satisfaction of the 
veteran, he and his representative should be furnished a 
supplemental statement of the case, and should be afforded a 
reasonable period of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board, if in order.  The purpose of 
this REMAND is to develop the record, and no inference should 
be drawn from it regarding the final disposition of the 
veteran's claim.  .

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

